IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                February 20, 2008
                                 No. 07-10282
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

GERALD DEMARSH

                                            Plaintiff-Appellant

v.

CHARLES KUNKLE; PATRICK STARR; KATHLEEN MIRACLE; JASON
CHRISTMAN

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:06-CV-2006


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Gerald DeMarsh appeals the dismissal of his 42 U.S.C. § 1983 claims as
frivolous and/or barred by Heck v. Humphrey, 512 U.S. 477 (1994). DeMarsh
filed a motion to expedite this appeal. He argues that the magistrate judge and
the district court acted improperly and that he has a right to self-representation.
      Although we liberally construe pro se briefs, see Haines v. Kerner, 404 U.S.
519, 520 (1972), even pro se litigants must brief arguments in order to preserve


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10282

them. See Yohey v.Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to
discuss the district court’s rationale for dismissing his complaint, DeMarsh has
abandoned the issue, and it is the same as if he had not appealed the judgment.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). This appeal is without merit and is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. The
motion to expedite the appeal is denied.
      APPEAL DISMISSED; MOTION DENIED.




                                       2